 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 1 of 12



                                                                                F1 1 E··r·)
                                                                                 •   I ...   ,,   '

                                                                        U.S. DIST":HCT COURf

                              IN THE UNITED STATES DISTRICT CO
                                STATE OF UTAH, CENTRAL DIVISIO             OlSTHICT OF UTAH

                                                                         By:_~.='.;"W~ift.1:~~:t111,..­
                                                                             DEPUT'f1,Lt:r · · [.. n,"
JOHN LEWIS GUYMON JR
1635 East 7080 South                                                                 OCT 3 0 2018
Salt Lake City, Utah 84121
                                                                               U.S. DISTRICT COURT
          Plaintiff,
                                                 Case: 2: 18-cv-00850
          v.                                     Assigned To : Benson, Dee
                                                 Assign. Date : 10/30/2018
DOUGLAS SCOTT LITSEY                             Description: Guymon v. Litsey




          Defendant.




                         COMPLAINT FOR DECLARATORY JUDGMENT
                                AND INJUNCTIVE RELIEF

          COMES NOW Plaintiff, John Lewis Guymon Jr., for his complaint respectfully
states as follows:


     1.   This is an action under 28 U.S.C. §2201, 2202, authority for a federal court to grant
          declaratory judgment of 'Inventorship' of application of patent Serial # 12/316,699,
          'Securable Independent Electronic Document' (hereinafter referred to as "the '699
          application of patent") filed with the United States Patent And Trademark Office
          (hereinafter referr~d to as "the Office") December 15, 2008, with the challenge of
          Douglas Scott Litsey, an incorrectly listed joint inventor ('misjoinder'), to show proof
          he should be listed as a joint inventor of conception of invention of said '699 patent
          application and to further state and swear under declared oath per 18 U.S.C. §1001,
          if he can, of said conception proof, if he has any.


9520a25c-60e5-487 5-91 e3-0e5 e2003ee33       Page 1 of 12
 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 2 of 12




    2. This case seeks declaratory relief for and support of Plaintiffs request for the
         correction of inventorship in the '699 application and his 'Petition for Correction Of
         Inventorship' of said application filed August 24, 2015 in that defendant is not an
         inventor of the application and that Plaintiffs Correction Oflnventorship petition be
         granted as such.


                                           JURISDICTION


    3. This Court has both subject matter jurisdiction over this action and personal
         jurisdiction over the parties pursuant to 28 U.S.C. §1331and28 U.S.C. §1338, and
         28 U.S.C. § 1359 which gives the Court jurisdiction over agency actions where an
         aggrieved party has suffered wrong within the meaning of a "relevant statute".




                                              VENUE

    4. Venue lies in this district under 28 U.S.C. § 1391.




                                             PARTIES


    5. Plaintiff John Lewis Guymon Jr. is an individual located in and doing business in
         Salt Lake County, State of Utah.


    6. Defendant Douglas Scott Litsey is an individual located in and doing business in
         Salt Lake County, State of Utah.




                                       STATUTORY FRAMEWORK


    7. 35 U.S.C. §116 (pre AIA) - Inventors
9520a25c-60e5-4875-91e3-0e5e2003ee33         Page2of12
 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 3 of 12




              "Whenever through error a person is named in an application for patent as
              the inventor, or through an error an inventor is not named in an
              application, and such error arose without any deceptive intention on his
              part, the Director may permit the application to be amended accordingly,
              under such terms as he prescribes."


    8. 35 U.S.C. §256 (pre-AIA) - Correction of named inventor.
              "Whenever through error a person is named in an issued patent as the
              inventor, or through error an inventor is not named in an issued patent and
              such error arose without any deceptive intention on his part, the Director
              may, on application of all the parties and assignees, with proof of the facts
              and such other requirements as may be imposed, issue a certificate
              correcting such error."

              "The error of omitting inventors or naming persons who are not inventors
              shall not invalidate the patent in which such error occurred if it can be
              corrected as provided in this section. The court before which such matter
              is called in question may order correction of the patent on notice and
              hearing of all parties concerned and the Director shall issue a certificate
              accordingly."

    9. 37 C.F.R. §1.48 - Correction ofinventorship pursuant to 35 U.S.C. 116 or correction
         of the name or order of names in a patent application, other than a reissue
         application.




               FACTS GIVING RISE TO PLAINTIFF'S CLAIMS FOR RELIEF


     10. Plaintiff first started project relating to the '699 application in 1999


    11. Plaintiff through and by himself created iBailBonding.Com, a dba company
         registered in Utah in April 2001.


     12. Plaintiff completed conception of invention with support of proof of concept with
         working prototype of the invention described in the '699 application in 2003.




9520a25c-60e5-4875-91e3-0e5e2003ee33          Page 3of12
 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 4 of 12




     13. Plaintiff through and by himself filed document disclosure of the invention described
         in the '699 application in 2006.


     14. Plaintiff through and by himself registered Intelledoc.Com in 2006.


     15. Plaintiff through and by himself filed for the Intelledoc trademark in 2006 and
         obtained registration for said trademark in 2009.


     16. Plaintiff met Defendant while Defendant was working at 7-11 convenience store
         located near the apartment complex that was residence of Plaintiff and in separate
         unit occupation of Defendant in 2006.


     17. Plaintiff met Defendant after the invention listed in the '699 application was
         conceived and proven by prototype proof of concept.


     18. Plaintiff and Defendant entered into a Non-Disclosure and Confidentiality
         Agreement in 2006 after Defendant's correction to said agreement before Defendant
         was made aware of the invention concept and design.


     19. Plaintiff made aware to Defendant and Defendant agreed that Plaintiff doing
         business as iBailBonding.Com was owner of the invention listed in the '699
         application.


    20. Plaintiff presented proven idea of the invention listed in the '699 application to
         Defendant and had to further convince Defendant of conception and ownership of
         said proven idea in lengthy discussion/argument the parties had outside the parties
         apartment complex in 2006.


    21. Defendant worked as an agent for iBailBonding. Com




9520a25c-60e5-4875-91e3-0e5e2003ee33        Page 4of12
 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 5 of 12




    22. Plaintiff submitted '699's application of patent with Defendant's authorship assistance
         on December 15, 2008, having all materials supplied by Plaintiff to Defendant for
         Defendant's editing for inclusion into said application.


    23. Plaintiff included Defendant as a joint inventor as nice gesture having both Plaintiff
         and Defendant unaware and unsure of the rules of the inventorship of an application
         of patent, having both Plaintiff and Defendant entering declaration and oath of
         inventorship in '699 application.


    24. Plaintiff and Defendant continued worked on the use, marketing and production of
         the invention described in the '699 application.


    25. Plaintiff consulted with an attorney in 2013 for the continued prosecution of the '699
         application and was informed of the inventorship problem.


    26. Plaintiff informed Defendant of inventorship problem in 2013, having in return
         Defendant's demand of 50% of the rights and ownership of the project and '699
         application.


    27. Plaintiff respectfully requested Defendant supply evidence of proof of conception of
         the invention listed in the '699 application's and offered compensation for
         Defendant's contractual work previously done or later completed as a non-inventor.


    28. Defendant purposely refused to sign any further prosecution paperwork until
         Plaintiff entered into an agreement of Defendant's rights and ownership of 50% of
         the project and invention listed in the '699 application.


    29. Defendant caused delay and grief refusing to cooperate until an agreement and
         contract of his 50% rights and ownership was entered.


    30. Plaintiffs '699 application went into abandonment in February 2014.

9520a25c-60e5-4875-91e3-0e5e2003ee33         Page 5of12
 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 6 of 12




    31. Plaintiff submitted Revival and Request for Continued Examination (RCE) petitions
         in 2014 by and through himself due to Defendant's purposely failure to cooperate.


    32. Plaintiffs revival petition was dismissed by the Office based on the requirement of
         signature of both listed joint-inventors.


    33. Plaintiff worked with due diligence for sixteen (16) months on a Correction of
         Inventorship petition for the '699 application.


    34. Defendant refused to cooperate and purposely avoided multiple certified mail
         correspondence requests for his assistance in determining inventorship or production
         of a statement of non-inventor for the '699 application.


    35. Plaintiff entered Correction oflnventorship petition in accordance to 37 C.F.R § 1.48
         on August 24, 2015.


    36. Plaintiff declared and supplied proof in his Correction of Inventorship petition that
         he was the sole inventor of '699 patent.


    37. Plaintiff declared in his Correction oflnventorship, as Defendant has no rights to any
         legal claim of the '699 application, that Defendant is not a valid joint-inventor and
         was listed as such in error without deceptive intention.


    38. Plaintiffs Correction of Inventorship petition was entered improperly by the Office.


    39. Plaintiffs Correction oflnventorship petition was, with significant and unduly delay,
         improperly processed by the Office keeping application at bay for 11 months.


    40. Plaintiffs petitions were dismissed by the Office based on the requirement of
         signature of both listed joint-inventors.

9520a25c-60e5-4875-91e3-0e5e2003ee33         Page 6of12
 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 7 of 12




    41. Plaintiffs entered and occurred fees and charges of additional petitions in support of
         the correction oflnventorship, specifically that of 37 C.F .R § 1.183 - ' Suspension of
         rules.0', 37 C.F.R §1.136 - 'Extensions of time' and 37 C.F.R. §1.181 - 'Petition to
         the Director'.


    42. After a delay of 2 years contact was finally made with Defendant at Defendant
         Aunt's house,


    43. Plaintiff respectfully requested again that Defendant supply evidence of proof of '699
         application's invention conception.


    44. Plaintiff and Defendant submitted revival petition on basis of agreement, made
         between Plaintiff and Defendant to ensure the Office would accept revival petition
         having both Plaintiff and Defendant stating that each has in his possession, separate
         from each other, evidence of conception of the invention described in '699
         application.


    45. Plaintiff continued prosecution of the submitted petitions having the Office twice
         dismiss reconsideration of said petitions.


    46. Plaintiff submitted three reconsideration requests and, finally after further pressure
         and reporting of the Offices improper actions, the Office, through proper supervisory
         review, granted revival petition.


    47. Plaintiffs reconsideration requests continue to be dismissed on a basis that both
         listed joint inventor's signatures are missing and are required.


    48. Defendant continues to ignore requests for cooperation and assistance for application
         prosecution.


9520a25c-60e5-4875-91e3-0e5e2003ee33           Page 7of12
 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 8 of 12




                                  PLAINTIFF'S CLAIMS FOR RELIEF


                                              CLAIM ONE
                                   (Plaintiff as sole owner and operator)


    49. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.


    50. Plaintiff through and by himself started project that involves the '699 application
         1999.


    51. Plaintiff through and by himself is the sole owner and operator of
         iBailBonding.Com, a DBA company involved the '699 application, first registered
         by Plaintiff in April 2001.


    52. Plaintiff through and by himself is the sole owner and registrant Intelledoc.Com, a
         web site dedicated to the'699 application's invention's marketing, first registered by
         Plaintiff in 2006.


    53. Plaintiff through and by himself is the sole owner and registrant of the Intelledoc
         trademark first used by Plaintiff in 2006 and registered in the Office in 2009.


    54. Plaintiff through and by himself has in his possession as the sole owner and creator,
         all research, design and software development completed before Defendant's
         involvement of the invention descried in the '699 application.


    55. Plaintiff through and by himself has paid for all fees, costs and expenditures of the
         project and invention descried in the '699 application.


                                              CLAIM TWO
                                        (Plaintiff as sole inventor)
9520a25c-60e5-4875-91e3-0e5e2003ee33             Page 8of12
 Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 9 of 12




    56. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.


    57. Plaintiff through and by himself conducted all research and design of the invention
         described in the '699 application.


    58. Plaintiff through and by himself conceived, designed and developed all applicable
         materials related to the invention described in the '699 application.


                                           CLAIM THREE
                            (Defendant's improper listing as a joint inventor)


    59. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.


    60. Defendant was not involved in the conception of the invention described in the '699
         application.


    61. Defendant became an agent of iBailBonding. Com and assistant to Plaintiff after
         conception, prototype and proof of concept of invention listed in the '699 application.


    62. Defendant was introduced and became aware of the invention idea listed in the '699
         application after its conception, prototype and proof of concept of invention.


    63. Defendant was added to the '699 application, in front of and witnessed by Plaintiff
         wife, as a kind gesture and Plaintiff was submitting said application of patent on
         December 15, 2008.


    64. Defendant has failed in providing proof of invention conception.


                                            CLAIM FOUR
                    (Defendant's failure to provide proof of invention conception)
9520a25c-60e5-4875-91e3-0e5e2003ee33            Page 9of12
Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 10 of 12




    65. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.


    66. Defendant has no documentation or proof of conception of the invention described in
         the '699 application.


    67. Defendant has failed in providing proof of invention conception.


    68. Defendant fails to further declaring said conception in a supplemental declaration
         and oath of inventorship purposely and continues his resistance in assisting in the
         application's prosecution.


                                            CLAIM FIVE
                        (Plaintiffs extensive and unfairly imposed prosecution)


    69. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.


    70. Plaintiff has endured unfair and extensive damages due to the substantial work done
         to obtain Defendant's proof of inventorship or to correct the '699's application's
         inventorship.
    71. Plaintiff has be forced to file this litigation action due to Defendant's willful lack of
         participation and the Office's unfair and biased dismissal of Plaintiffs Correction Of
         Inventorship petition and other related petitions filed in the '699 application ..


                                             CLAIM SIX
             (Defendants tortuous/intentional interference with business relationship)


    72. Plaintiff re-alleges and incorporates by reference all preceding paragraphs.




9520a25c-60e5-4875-91e3-0e5e2003ee33           Page 10of12
Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 11 of 12




    73. Defendant purposely avoids Plaintiffs communication, either by phone, in person or
         via mail or email, and further keeps private and unknown his location or
         whereabouts.


    74. Defendant purposely avoids Plaintiffs correspondence and requests for assistance in
         the '699 application's prosecution.


    75. Defendant purposely avoids service or acceptance ofregistered/certified
         correspondence.


    76. Defendant has failed and continues to fail to produce documentation in support of
         correction of inventorship or evidence to and in support of a supplemental
         declaration of oath as a joint-inventor.


    77. Defendant has acted in bad faith unfair dealing with regard to prosecution of the '699
         application and has forced Plaintiff to incur costs and endure damages accordingly.




                                       PRAYER FOR RELIEF


         WHEREFORE, plaintiff respectfully requests that this court enter an ORDER:


    (1) Declaring that the plaintiff is the single and sole inventor pursuant 35 U.S.C. 115 of
         application of patent serial # 12/316,699 to lawfully satisfy plaintiffs request for
         determination of inventorship of said application and issue said order directing the
         application be corrected to properly reflect said inventorship.


    (2) Awarding plaintiff reasonable application prosecution fees and costs incurred; and


    (3) Awarding plaintiff his reasonable litigation fees and costs; and


9520a25c-60e5-4875-91e3-0e5e2003ee33           Page 11 of12
Case 2:18-cv-00850-DB-DBP Document 3 Filed 11/01/18 Page 12 of 12




    (4) Granting such other and further relief as the Court may deem just and proper.
                                       J._!J(~
       ~JPV3Ui
                                                    Jqlin Lewis uymon Jr
                                                    14J35 East 7080 South
                                                    Salt Lake City, Utah 84121
                                                    Phone: (801 )-930-8229
                                                    Email: Admin@Intelledoc.Com
                                                    Plaintiff, Pro' se




9520a25c-60e5-4875-91e3-0e5e2003ee33             Page 12 of12
